Order entered September 27, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00446-CV

       FRANCO MINERVINI AND MARIA MINERVINI, Appellants

                                        V.

       SCOTT GREENWOOD AND ROSA GREENWOOD, Appellees

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-05144-2019

                                     ORDER

      Before the Court is the September 22, 2021 amended motion of Daniel C.

Perez to withdraw as counsel for appellants.       Appellants have agreed to the

withdrawal. We GRANT the motion and DIRECT the Clerk of this Court to

remove Mr. Perez as counsel for appellants. Appellants are now representing

themselves in the appeal. The contact information for appellants is as follows:

      1942 S. Emerson Unit 136
      Mesa, Arizona 85210
      (480) 242-9232
      The clerk’s record is past due and the Collin County District Clerk’s Office

has informed the Court that appellants have not paid for the record. Accordingly,

we ORDER appellants to provide, within ten days of the date of this order,

written verification that appellants have paid or made arrangements to pay for the

clerk’s record or written documentation that appellants have been found to be

entitled to proceed without payment of costs. We caution appellants that failure to

comply may result in dismissal of the appeal for want of prosecution without

further notice. See TEX. R. APP. P. 37.3(b).



                                               /s/   BONNIE LEE GOLDSTEIN
                                                     JUSTICE